  Case 1:19-cv-11994-HB Document 42 Filed 07/16/20 Page 1 of 8 PageID: 693



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

  CHRISTINA WATSON, et al.               :             CIVIL ACTION
                                         :
        V.                               :
                                         :
  LIBERTY MUTUAL FIRE INSURANCE          :
  COMPANY                                :             NO. 19-11994


                                MEMORANDUM

  Bartle, J.                                              July 16, 2020

             Insureds Christina and David Watson, wife and husband,

bring this diversity action against defendant Liberty Mutual

Fire Insurance Company (“Liberty Mutual”) asserting claims for

breach of contract, bad faith, and for violations of the New

Jersey Consumer Fraud Act, N.J. Stat. §§ 56:8-1, et seq.

(“CFA”), the New Jersey Unfair Claims, Settlement Practice Act,

N.J. Stat. Ann. §§ 17:29B-1, et seq. (“UCSPA”), and the New

Jersey Truth in Consumer Contract, Warranty and Notice Act, N.J.

Stat. §§ 56:12-14, et seq. (“TCCWNA”).        Before the Court is the

motion of Liberty Mutual to dismiss or, in the alternative, for

summary judgment on plaintiffs’ claims for bad faith and for

violations of the CFA, UCSPA, and TCCWA as pleaded in Counts

II-V of the Complaint.     Plaintiffs do not object to the

dismissal of their claims under the UCSPA in Count IV and under

the TCCWA in Count V.     We review the motion with respect to
  Case 1:19-cv-11994-HB Document 42 Filed 07/16/20 Page 2 of 8 PageID: 694



Counts II and III under Rule 56 of the Federal Rules of Civil

Procedure.

                                     I

           Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”         Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A factual dispute is genuine if the evidence is such

that a reasonable factfinder could return a verdict for the

nonmoving party.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986).    A factual dispute is material if it might affect

the outcome of the suit under governing law.          Id. at 248.

           We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig., 385

F.3d 350, 357 (3d Cir. 2004).       We grant summary judgment where

there is insufficient record evidence for a reasonable factfinder

to find for the nonmoving party.      See Anderson, 477 U.S. at 252.

“If a party fails to properly support an assertion of fact or fails

to properly address another party’s assertion of fact as required

by Rule 56(c), the court may . . . consider the fact undisputed for

the purposes of the motion.”     Fed. R. Civ. P. 56(e)(2).




                                    -2-
  Case 1:19-cv-11994-HB Document 42 Filed 07/16/20 Page 3 of 8 PageID: 695



                                    II

           The following facts are not disputed.         On the evening

of July 15, 2018, a fire ignited at plaintiffs’ townhouse in

Willingboro, New Jersey.      Ms. Watson received a notification

from plaintiffs’ home security system that a fire alarm had been

triggered.     She was visiting her parent’s home at the time.         Ms.

Watson called plaintiffs’ neighbor to investigate.           Finding the

home on fire, the neighbor called the police.          The Willingboro

Fire Department responded to the call.        Fire fighters were able

to extinguish the fire but only after it caused serious damage

to plaintiffs’ and their neighbor’s connecting houses.

           Plaintiffs submitted to defendant Liberty Mutual a

claim to recover for property damage caused by the fire.

Liberty Mutual engaged independent fire investigator Paul

Gemmato to identify the cause and origin of the fire.1            Gemmato

inspected plaintiffs’ home on July 20, 2018.          After his

inspection, Gemmato reported orally to a Liberty Mutual

investigator that he found that multiple fires had been ignited

in the home.     He reported a discrepancy between the time Mr.



1.   The Court denied the motions of plaintiffs to exclude the
expert testimony of Paul Gemmato and for summary judgment should
the testimony be excluded. (Doc. # 40). We found that Gemmato
is qualified as an expert in the origin and cause of fire and
that his expected testimony, per his report and declaration,
meets the standards under Daubert v. Merrell Dow Pharm., Inc.,
509 U.S. 579, 583 (1993) for admissibility into evidence.


                                    -3-
  Case 1:19-cv-11994-HB Document 42 Filed 07/16/20 Page 4 of 8 PageID: 696



Watson stated he left the home before the fire and when

plaintiffs’ home security system recorded the front door locked.

Gemmato also reported pour patterns consistent with the use of

an accelerant.

           Gemmato provided Liberty Mutual with a cause and

origin report summarizing the results of his investigation.              In

the report, he described three separate fires at different

locations in the Watsons’ home - the center of the dining room,

the northeast corner of the dining room, and the master bedroom

on the second floor above the dining room.         Gemmato investigated

whether the three fires communicated with one another.           He ruled

out explanations that the fires in the dining room travelled

inside the walls or up the outside of the house to the master

bedroom.   Gemmato detailed his efforts to find evidence to

explain three separate fires.       He reported finding irregular

burn patterns on the carpet near the fire in the master bedroom

which he considered to be consistent with a trailer.2           Having




2.   Gemmato’s report defines trailer as a “deliberately
introduced fuel or manipulation of existing fuel(s) used to aid
the spread of a fire from one area to another. Trailers can be
used to connect separate fire sets. Fuels used for trailers may
be ignitable liquids, solids, or combinations of these.
Depending on the type of fuel used, portions of a trailer may
survive the fire. Trailers are frequently indicated by
elongated fire patterns absent conditions such as full room
involvement, which may obscure or destroy patterns.”

                                    -4-
  Case 1:19-cv-11994-HB Document 42 Filed 07/16/20 Page 5 of 8 PageID: 697



ruled out various non-incendiary causes, he ultimately concluded

the fires were incendiary.3

           Plaintiffs contend Gemmato ignored reports prepared by

the Willingboro Fire Department and investigating Fire Marshal

Robert Carr.    These reports designate the cause of the fire as

either undetermined or under investigation.         Specifically,

plaintiffs argue Gemmato ignored evidence that the fires

communicated with one another and that the circuit breakers for

the dining room and master bedroom were tripped.

           Liberty Mutual partially denied plaintiffs’ property

loss claim on December 31, 2018.       It explained that an

investigation revealed that Mr. Watson committed an act of

“intentional loss,” coverage for which was excluded under

plaintiffs’ insurance policy.       Liberty Mutual paid Ms. Watson

over $111,000 for damage to the townhouse and her personal

property, as well as for temporary housing.         Liberty Mutual

denied plaintiffs’ claim with respect to half of the damage to




3.   In his report, Gemmato notes that Mr. Watson stated he
returned home from a poker game at 8:15 p.m. to get some water
and left for another poker game at 9:20 p.m. Plaintiffs now
reference what appears to be a screenshot of a report from a
mobile phone home security application that Mr. Watson arrived
home at 9:07 p.m. and left at 9:10 p.m. Defendant cites to a
Detailed Activity Report from plaintiffs’ home security provider
that the front door was opened at 9:07 p.m. and that there is no
evidence anyone left the house until the fire started at
approximately 9:30 p.m.

                                    -5-
  Case 1:19-cv-11994-HB Document 42 Filed 07/16/20 Page 6 of 8 PageID: 698



the townhouse and commonly used personal property attributable

to Mr. Watson.

                                    III

           We address the claim that Liberty Mutual denied in bad

faith the portion of plaintiffs’ property damage attributable to

Mr. Watson.

           Under New Jersey law, an insurer owes a duty of good

faith to an insured when processing first-party claims under an

insurance policy.     Pickett v. Lloyd’s, 621 A.2d 445, 450-51

(N.J. 1993).     This good faith obligation is greater than that

owed under a typical commercial contract because of the

fiduciary obligation an insurer owes its insureds.           Badiali v.

New Jersey Mfrs. Ins. Grp., 107 A.3d 1281, 1287 (N.J. 2015)               A

plaintiff seeking to recover for the bad faith conduct of an

insurer is not required to prove bad motive or intention.            Id.

However, a bad faith claim cannot succeed where the insurer’s

conduct amounts to mere negligence.        Id. at 1288.

           To succeed on a claim against an insurer for the

denial in bad faith of benefits under an insurance policy, the

insured must demonstrate that no debatable reasons existed for

the denial.     Badiali 107 A.3d at 1288.     A plaintiff who cannot

establish as a matter of law a right to summary judgment on the

issue of coverage cannot succeed on a claim for bad faith

denial.   Id.

                                    -6-
  Case 1:19-cv-11994-HB Document 42 Filed 07/16/20 Page 7 of 8 PageID: 699



           We have reviewed the reports of the Willingboro Fire

Department and Fire Marshal Robert Carr available to Liberty

Mutual at the time it partially denied plaintiffs’ claim, as

well as the report of Liberty Mutual’s independent fire

investigator Paul Gemmato.      Based on conflicting evidence in the

record, it is genuinely disputed whether Mr. Watson caused or

did not cause the fire to plaintiffs’ home.         A reasonable juror

could find that he intentionally set the fire.          It follows that

plaintiffs could not prevail on a motion for summary judgment

that coverage under the policy exists.

           For these reasons, we will grant the motion of Liberty

Mutual for summary judgment on plaintiffs’ bad faith claim for

the denial of benefits as pleaded in Count II of the Complaint.

                                    IV

           We next address the motion of Liberty Mutual for

summary judgment on plaintiffs’ claim for consumer fraud under

the CFA as set forth in Count III of the Complaint.

           To prevail on a CFA claim, a plaintiff must establish:

(1) the defendant engaged in conduct which violates the CFA; (2)

the plaintiff suffered an ascertainable loss; and (3) a causal

relationship exists between the unlawful conduct and the loss.

Zaman v. Felton, 98 A.3d 503, 516 (N.J. 2014).

           Fraudulently selling or inducing the sale of an

insurance policy is a violation of the CFA.         Lemelledo v.

                                    -7-
  Case 1:19-cv-11994-HB Document 42 Filed 07/16/20 Page 8 of 8 PageID: 700



Beneficial Mgmt. Corp. of Am., 696 A.2d 546, 551 (N.J. 1997);

see also N.J. Stat. §§ 56:8-1 and 56:8-2.         However, “while the

CFA encompasses the sale of insurance policies as goods and

services that are marketed to consumers, it was not intended as

a vehicle to recover damages for an insurance company’s refusal

to pay benefits.”     Myska v. New Jersey Mfrs. Ins. Co., 114 A.3d

761, 777 (App. Div. 2015) (internal quotations omitted).

           For this reason, we will grant the motion of Liberty

Mutual for summary judgment on plaintiffs’ claim for fraudulent

denial of benefits under the CFA as pleaded in Count III of the

complaint.

                                     V

           As noted, plaintiffs do not oppose dismissal of their

claims under the UCSPA in Count IV and under the TCCWA in Count

V of the Complaint.     Counts IV and V will be dismissed.




                                    -8-
